DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sworen et al., US 2016/0090505 A1 (hereinafter “Sworen”). Sworen teaches a water and oil repellent agent comprising a fluorine-free (meth)acrylate ester monomer, (B) a wax having a melting point 52 to 88C; (C) an aqueous medium; and (D) an emulsifier comprising a sorbitan ester and another emulsifier wherein the wt. ratio of fluorine-free polymer to wax falls within the range 30/70 to 95/5. See Sworen, [0027] (describes acrylates); [0029], [0030], [0117] – [0120]. Sworen further teaches a method for preparing said water and oil repellant agent. See Sworen, [0124]. Sworen further teaches the agent comprises the other emulsifier is one polyether compound having a poly(oxy-alkylene). See Sworen, [0057]; Claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 4-5, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sworen in view of Huang et al., US 2015/0204010 A1 (hereinafter “Huang”). Sworen differs from present claims 4-5, 9 and 14 in the present claims a paraffin wax and a wax with a needle penetration of 15 or less and HLB. Huang teaches, in analogous art, wax, including paraffin wax, having a melting point of 45 to 90 C. See Huang, [0043]. Furthermore, the HLB and needle penetration are inherent in the waxes and polymers presented in Sworen in view Huang. In recently decided KSR Int’l Co. v. Teleflex, Inc., the Supreme Court unanimously stated “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable result.”  In view of Huang, one having an ordinary skill in the art would be motivated to modify Sworen by using a paraffin wax in place of the waxes taught in Sworen.  Such modification would be obvious because one would have expected that the use of waxes, emulsifiers and fluorine free poly(meth)acrylates as taught by Sworen would be similarly useful and applicable to the fluorine free water repellents taught in Huang.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh